


GENERAL SECURITY AGREEMENT




THIS GENERAL SECURITY AGREEMENT made as of the 7th day of July, 2014.




BETWEEN:




BIOSHAFT WATER TECHNOLOGY, INC.

Suite 201 -184 Technology Drive

Irvine, California 92618

(the "Debtor")




AND:




SIX CAPITAL LTD.

6th Floor, St. John's Building

33 Garden Road, Central

Hong Kong (the "Holder")






1

SECURITY



1.1

For value received, the Debtor grants and creates  the security constituted by
this Security Agreement and agrees to the terms, covenants, agreements,
conditions, provisos and other matters set out in this Security Agreement.



1.2

As general and continuing security for the Obligations (as defined in section
2.1 hereof), the Debtor:



1.2.1

hereby grants to the Holder, by way of mortgage, charge, assignment and
transfer, a security interest in all of the Debtor's present and after acquired
personal property of whatsoever nature and kind and wheresoever situate and all
Proceeds thereof and therefrom, renewals thereof, Accessions thereto and
substitutions therefor, (all of which are herein collectively called the
"Collateral"), including, without limiting the generality of the foregoing, all
presently owned or held and hereafter acquired right, title and interest of the
Debtor in and to all Goods (including all accessories, attachments, additions
and Accessions thereto), Chattel Paper, Documents of Title (whether negotiable
or not), Instruments, Intangibles, Licences, Money, Securities, and all:



(a)

Inventory of whatsoever nature and kind and wheresoever situate;



(b)

Equipment (other than Inventory) of whatsoever nature and kind and wheresoever
situate, including, without limitation, all machinery, tools, apparatus, plant,
furniture, fixtures and vehicles of whatsoever nature and kind;



(c)

book accounts and book debts and generally all Accounts, debts, dues, claims,
choses in action and demands of every natnre and kind howsoever arising or
secured including letters of credit, letters of guarantee and advices of credit,
which are now due, owing or accruing or














--------------------------------------------------------------------------------

-2-













growing due to or owned by or which may hereafter become due, owing or accruing
or growing due to or owned by the Debtor (all of which are herein collectively
called the "Debts");



(d)

deeds, documents, writings, papers, books of account and other books relating to
or being records of Debts, Chattel Paper  or Documents of Title or by which such
are or may hereafter be secured, evidenced, acknowledged or made payable;



(e)

contractual rights and insurance claims and all goodwill, patents, trademarks,
copyrights, and other industrial property;



(f)

monies other than trust monies lawfully belonging to others; and



(g)

personal property described in any schedule now or hereafter annexed hereto.



1.3

In this Security Agreement:



1.3.l

any reference to "Collateral" shall, unless the context otherwise requires, be
deemed a reference to "Collateral or any part thereof";



1.3.2

any reference to "Security Agreement" shall, unless the context otherwise
requires, be deemed a reference to this General Security Agreement as amended
from time to time by written agreement together with the schedules hereto and
any schedules added hereto pursuant to the provisions hereof;



1.4

The Holder and the Debtor have not agreed to postpone the time for attachment of
the security interest granted hereby and the Debtor and the Holder intend that
the security interest granted hereby shall attach to presently owned or held
Collateral forthwith upon execution of this Security Agreement and shall attach
to hereafter acquired Collateral forthwith upon acquisition of any right, title
and interest of the Debtor in such Collateral.



1.5

The security interest in Consumer Goods hereby granted shall not become
effective until, but shall become effective immediately when, the Holder
notifies the Debtor in writing that it is effective.



1.6

The last 10 days of the term created by any lease or agreement therefor are
hereby excepted out of the security constituted by this Security Agreement but
the Debtor shall stand possessed of the reversion thereby remaining upon trust
to assign and dispose thereof to any third party as the Holder shall direct.



II

OBLIGATIONS SECURED



2.1

The security constituted by this Security Agreement is general and continuing
security for payment, performance and satisfaction of each and every obligation,
indebtedness and liability of the Debtor to the Holder (including interest
thereon), present or future, direct or indirect, absolute or contingent, matured
or not, extended or renewed, wheresoever and howsoever incurred, and any
ultimate unpaid balance thereof, including all future advances and re-advances,
and whether the same is from time to time reduced  and thereafter increased or
entirely extinguished and thereafter incurred again and whether the Debtor be
bound alone or with another or others and whether as principal or surety, (all
of which obligations, indebtedness and liabilities are herein collectively
called the "Obligations").



2.2

This Security Agreement and the security constituted hereby are in addition to
and not in substitution for any other security or securities which the Holder
may now or from time to time hold or take from the Debtor or from any other
person whomsoever.











--------------------------------------------------------------------------------

-3-















III

REPRESENTATIONS AND WARRANTIES OF THE DEBTOR



3.1

The Debtor represents and warrants that, and, so long as this Security Agreement
 remains in effect, shall be deemed to continuously represent and warrant that:



3.1.1

this Security Agreement has been authorized, executed and delivered in
accordance with resolutions of the directors (and of the shareholders as
applicable) of the Debtor and all other matters and things have been done and
performed so as to authorize and make the execution and delivery of this
Security Agreement, the creation of the security constituted hereby and  the
performance  of the Debtor's obligations hereunder, legal, valid and binding;



3.1.2

the Collateral is genuine and is owned by the Debtor free of all security
interests, mortgages, liens, claims, charges and other encumbrances (herein
collectively called "Encumbrances"), save for the security constituted by this
Security Agreement, those Encumbrances shown on the Encumbrance Schedule and
those Encumbrances approved in writing by the Holder;



3.1.3

the Debtor has good and lawful authority to create the security in the
Collateral constituted by this Security Agreement;



3.1.4

each Debt, Chattel Paper and Instrument included in Collateral is enforceable in
accordance with its terms against the party obligated to pay the same (the
"Account Debtor"), and the amount represented by the Debtor to the Holder from
time to time as owing by each Account Debtor or by all Account Debtors will be
the correct amount actually and unconditionally owing by such Account Debtor or
Account Debtors, except for normal cash discounts where applicable, and no
Account Debtor will have any defense, set off, claim or counterclaim against the
Debtor which can be asserted against the Holder, whether in any proceeding to
enforce the Collateral or otherwise; and



3.1.5

with respect to Goods (including Inventory) comprised in the Collateral, the
locations specified in the Location Schedule are accurate and complete (save for
Goods in transit to such locations and Inventory on lease or consignment) and
all fixtures or Goods about to become fixtures which form part of the Collateral
will be situate at one of the locations specified in the Location Schedule.



IV

COVENANTS OF THE DEBTOR



4.1

The Debtor covenants and agrees that at all times while this Security Agreement
 remains in effect the Debtor will:



4.1.1

defend the Collateral for the benefit of the Holder against the claims and
demands of all other persons;



4.1.2

not, without the prior written consent of the Holder:



(a)

create or permit to exist any Encumbrance against any of the Collateral which
ranks or could in any event rank in priority to or pari passu with the security
constituted by this Security Agreement, save for:



(i)

those  Encumbrances  shown  in the Encumbrance  Schedule; and



(ii)

Encumbrances  approved  in writing  by the Holder  prior  to creation or
assumption; or



(b)

grant, sell, exchange, transfer, assign, lease or otherwise dispose of the
Collateral;








--------------------------------------------------------------------------------

-4-













provided always, that, until default, the Debtor may, in the ordinary course of
the Debtor's business, sell or lease Invent01y and, subject  to section 5.2
hereof, use monies available to the Debtor;



4.l.3

not, without the prior written consent of the Holder:



(a)

declare or pay any dividends;



(b)

purchase or redeem any of its shares or otherwise reduce its share capital;



(c)

become guarantor of any obligation;



(d)

become an endorser in respect of any obligation or otherwise become liable upon
any note or other  obligation other than bills of exchange deposited to the bank
account of the Debtor;



4. l.4

fully and effectively maintain and keep maintained valid and effective the
security constituted by this Security Agreement;



4.l.5

notify the Holder promptly of:



(a)

any change in the infonnation contained herein or in  the  Schedules hereto
relating to the Debtor, the Debtor's name, the Debtor's business or the
Collateral;



(b)

the details of any significant acquisition of Collateral;



(c)

the details of any claims or litigation affecting the Debtor or the Collateral;



(d)

any loss or damage to the Collateral;



(e)

any default by any Account Debtor in payment or other performance of obligations
of the Account Debtor comprised in the Collateral; and



(f)

the return to, or repossession by, the Debtor of Collateral;



4.l.6

keep the Collateral in good order, condition and repair (in the locations
specified in the Location Schedule or such other locations as the Holder may
approve in writing) and not use the Collateral in violation of the provisions of
this Security Agreement or any other agreement relating to the Collateral or any
policy insuring the Collateral or any applicable statute, law, by-law, rule,
regulation or ordinance;



4.l.7

carry on and conduct the business of the Debtor in a proper and efficient manner
and so as to protect and preserve the Collateral and to keep, in accordance with
generally accepted accounting principles, consistently applied, proper books of
account for the Debtor's business as well as accurate and complete records
concerning the Collateral and, at the Holder's request, mark any and all such
records and the Collateral so as to indicate the security constituted by this
Security Agreement;



4.l.8

forthwith pay:



(a)

all obligations to its employees and all obligations to others which relate to
its employees when due, including, without limitation, all taxes, duties,
levies, government fees, claims and dues related to its employees;



(b)

all taxes, assessments, rates, duties, levies, government fees, claims and dues
lawfully levied, assessed or imposed upon it or the Collateral when due, unless
the Debtor shall in good faith contest its obligations so to pay and shall
furnish such security as the Holder may require; and







all Encumbrances which rank or could in any event rank in priority to or pari
passu with the security constituted by this Security Agreement, other than the
Encumbrances, if any, shown in the Encumbrance Schedule hereto and those
approved in writing by the Holder;



4.l.9

prevent the Collateral, save Inventory sold or leased as permitted hereby, from
being or





--------------------------------------------------------------------------------

-5-







becoming an Accession to other property not secured by this Security Agreement;



4.1.10

insure the Collateral for such periods, in such amounts, on such terms and
against loss or damage by fire and such other risks as the Holder shall
reasonably direct (but in any event in accordance with prudent business practice
and for not less than the full replacement cost thereof) with loss payable to
the Holder and the Debtor, as insureds, as their respective interests may
appear, and to pay all premiums for such insurance;



4.1.11

deliver to the Holder from time to time promptly upon request:



(a)

any Documents of Title, Instruments, Securities and Chattel Paper comprised in
or relating to the Collateral;



(b)

all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to the
Collateral for the purpose of inspecting, auditing or copying the same;



(c)

all financial statements prepared by or for the Debtor regarding the Debtor's
business;



(d)

all policies and certificates of insurance relating to the Collateral; and



(e)

such information concerning the Collateral, the Debtor and Debtor's business and
affairs as the Holder may reasonably require;



4.1.12

forthwith pay all costs, charges, expenses and legal fees and disbursements (on
a solicitor and his own client basis) which may be incurred by the Holder in:



(a)

inspecting the Collateral;



(b)

negotiating, preparing, perfecting and registering  this  Security Agreement and
other documents, whether or not relating to this Security Agreement;



(c)

investigating title to the Collateral;



(d)

taking, recovering, keeping possession of and insuring the Collateral;



(e)

connection with any disclosure requirements under the PPSA; and



(f)

all other actions and proceedings taken in connection with the preservation of
the Collateral and the confirmation, perfection and enforcement of this Security
Agreement and of any other security held by the Holder as security for the
Obligations;



4.1.13

at the Holder's request at any time and from time to time execute and deliver
such further and other documents and instruments and do all other acts and
things as the Holder reasonably requires in order to give effect to this
Security Agreement or to confirm and perfect, and maintain perfection of, the
security constituted by this Security Agreement in favour of the Holder; and



4.1.14

permit the Holder and its representatives, at all reasonable times, access to
all the Debtor's  property,  assets  and  undertakings  and  to  all  its books
 of account  and records for the purpose of inspection and render all assistance
necessary for such inspection.








--------------------------------------------------------------------------------

-6-












V

PAYMENTS AND PROCEEDS



5.1

Before or after default under this Security Agreement, the Holder may notify all
or any Account Debtors of the security constituted by this Security Agreement
and may also direct such Account Debtors to make all payments on the Collateral
to the Holder.



5.2

The Debtor acknowledges that any payments on or other proceeds of the Collateral
received by the Debtor from Account Debtors, whether before or after
notification of the security constituted by this Security Agreement to Account
Debtors and whether before or after default under this Security Agreement, shall
be received and held by the Debtor in trust for the Holder and shall be turned
over to the Holder forthwith upon request.



VI

HOLDER ACTIONS



6.1

The Debtor hereby authorizes the Holder to file such financing statements and
other documents and do such acts, matters and things (including completing and
adding schedules hereto identifying the Collateral or any permitted Encumbrances
affecting the Collateral or identifying the locations at which the Debtor's
business is carried on and the Collateral and records relating thereto are
situate) as the Holder may deem appropriate to perfect and continue the security
constituted hereby, to protect and preserve the Collateral and to realize upon
the security constituted hereby and the Debtor hereby irrevocably constitutes
and appoints the Holder the true and lawful attorney of the Debtor, with full
power of substitution, to do any of the foregoing in the name of the Debtor
whenever and wherever it may be deemed necessary or expedient by the Holder.



6.2

The Holder may charge for its reasonable costs incurred in connection with any
disclosure requirements under the PPSA.



6.3

If the Debtor fails to perform any of its Obligations hereunder, the Holder may,
but shall not be obliged to, perform any or all of such Obligations without
prejudice to any other rights and remedies of the Holder hereunder, and any
payments made and any costs, charges, expenses and legal fees and disbursements
(on a solicitor and his own client basis) incurred in connection therewith shall
be payable by the Debtor to the Holder forthwith with interest until paid at the
highest rate borne by any of the Obligations and such amounts shall form part of
the Obligations and constitute a charge upon the Collateral in favour of the
Holder prior to all claims subsequent to this Security Agreement.



VII

EVENTS OF DEFAULT



7.1

The Debtor shall be in default under this Security Agreement, unless otherwise
 agreed  in writing by the Holder, upon the occurrence of any of the following
events:



7.1.1

the Debtor makes default in payment when due of any of the Obligations which are
indebtedness or liabilities, or the Debtor fails to perform or satisfy any other
of the Obligations; or



7.1.2

the Debtor is in breach of any term, condition, proviso, agreement or covenant
to the Holder, or any representation or warranty given by the Debtor to the
Holder is untrue, whether or not any such term, condition, proviso, agreement or
covenant, representation or Warranty is contained in this Security Agreement; or



7.1.3

there is instituted by or against the Debtor any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or
winding-up of affairs of, the Debtor; or








--------------------------------------------------------------------------------

-7-












7.1.5

the Debtor ceases or threatens to cease to carry on business or makes or agrees
to make a bulk sale of assets or commits or threatens to commit an act of
bankruptcy; or



7.1.6

a receiver, receiver and manager or receiver-manager of all or any part of the
Collateral or of any other property, assets or undertakings of the Debtor is
appointed; or



7.1.7

any execution, sequestration, extent or other process of any court becomes
enforceable against the Debtor or a distress or analogous process is levied upon
the Collateral or any part thereof; or



7.1.8

an order is made or an effective resolution is passed for winding-up the Debtor;
or



7.1.9

without the prior written consent of the Holder, the Debtor creates or permits
to exist any Encumbrance against any of the Collateral which ranks or could in
any event rank in priority to or pari passu with the security constituted by
this Security Agreement; or



7.1.10

the holder of any Encumbrance against any of the Collateral does anything to
enforce or realize on such Encumbrance; or



7.1.11

the Debtor enters into any reconstruction, reorganization, amalgamation, merger
or other similar management with any other person; or



7.1.12

the Holder in good faith believes and has commercially reasonable grounds  to
believe that the prospect of payment or performance of any of the Obligations is
impaired or that any of the Collateral is or is about to be placed in jeopardy.



Vlll

ENFORCEMENT



8.1

The Holder may make demand for payment at any time of any or all of the
Obligations which are payable upon demand (whether or not there is any default
under this Security Agreement) and, upon any default under this Security
Agreement, the Holder may declare any or all of the Obligations which are not
payable on demand to become immediately due and payable.



8.2

Upon default under this Security Agreement, the security hereby constituted will
immediately become enforceable.



8.3

To enforce and realize on the security constituted by this Security Agreement
the Holder may take any action permitted by law or in equity, as it may deem
expedient, and in particular, without limiting the generality of the foregoing,
the Holder may do any one or more of the following:



8.3.1

appoint by instrument a receiver, receiver and manager or receiver-manager (the
person so appointed is herein called the "Receiver") of the Collateral, with or
without bond as the Holder may determine, and from time to time in its sole
discretion remove such Receiver and appoint another in its stead;



8.3.2

enter upon any premises of the Debtor and take possession of the Collateral with
power to exclude the Debtor, its agents and its servants therefrom, without
becoming liable as a mortgagee in possession;



8.3.3

preserve, protect and maintain the Collateral and make such replacements thereof
and repairs and additions thereto as the Holder may deem advisable;



8.3.4

sell, lease or otherwise dispose of or concur in selling, leasing or otherwise
disposing of all or any part of the Collateral, whether by public or private
sale or lease or otherwise, in such manner, at such price as can be reasonably
obtained therefor  and  on  such  terms  as  to  credit  and  with  such
 conditions  of  sale and








--------------------------------------------------------------------------------

-8-













stipulations as to title or conveyance or evidence of title or otherwise as to
the Holder may seem reasonable, provided that the Debtor will not be entitled to
be credited with the proceeds of any such sale, lease or other disposition until
the monies therefor are actually received; and



8.3.5

exercise all of the rights and remedies of a secured party under the PPSA.



8.4

A Receiver appointed pursuant to this Security Agreement shall be the agent of
the Debtor and not of the Holder and, to the extent permitted by law or to such
lesser extent permitted by its appointment, shall have all the powers of the
Holder hereunder, and in addition shall have power to carry on the business of
the Debtor and for such purpose from time to time to borrow money either secured
or unsecured, and if secured by a security on any of the Collateral, any such
security may rank in priority to or pari passu with or behind the security
constituted by this Security Agreement, and if it does not so specify such
security shall rank  in priority to the security constituted by this Security
Agreement.



8.5

Any costs, charges and expenses (including legal fees and disbursements on a
solicitor and his own client basis) incurred by the Holder in connection with or
incidental to:



8.5.1

the exercise by the Holder of all or any of the powers granted to it pursuant to
this Security Agreement; and



8.5.2

the appointment of the Receiver and the exercise by the Receiver of all or any
of the powers granted by the Receiver pursuant to this Security Agreement,
including the Receiver's reasonable remuneration and all outgoings properly
payable by the Receiver;

shall be payable by the Debtor to the Holder forthwith with interest until paid
at the highest rate borne by any of the Obligations and such amounts  shall form
part of the Obligations and constitute a charge upon the Collateral in favour of
the Holder prior to all claims subsequent to this Security Agreement.



8.6

Subject to applicable law and the claims, if any, of the creditors of the Debtor
ranking in priority to the security constituted by this Security Agreement, all
amounts realized from the disposition of the Collateral pursuant to this
Security Agreement will be applied as the Holder, in its sole discretion, may
direct as follows:



FIRSTLY:

in or toward payment to the Holder of the costs, charges and expenses referred
to in sections  6.3 and 8.5 and other obligations arising under this Security
Agreement;



SECONDLY:

in or toward payment to the Holder of all principal and other monies (except
interest) unpaid in respect of the Obligations;



THIRDLY:

in or toward payment to the Holder of all interest remaining unpaid in respectof
the Obligations; and



FOURTHLY:

any surplus will be paid to the Debtor.



IX

DEFICIENCY



9.1

If the amounts realized from the disposition of the Collateral are not
sufficient to pay the Obligations in full to the Holder, the Debtor will
immediately pay to the Holder the amount of such deficiency.



X

RIGHTS CUMULATIVE



10.1

All rights and remedies of the Holder set out in this Security Agreement are
cumulative and no right or remedy contained herein is intended to be exclusive
but each will be in addition to every other right or remedy contained herein or
in any existing or future security agreement or











--------------------------------------------------------------------------------

-9-













now or hereafter existing at law or in equity or pursuant to any other agreement
between the Debtor and the Holder that may be in effect from time to time.



XI

APPOINTMENT OF ATTORNEY



11.l

The Debtor hereby irrevocably appoints the Holder or the Receiver, as the case
may be, with full power of substitution, to be the attorney of the Debtor for
and in the name of the Debtor to sign, endorse or execute under seal or
otherwise any deeds, documents, transfers, cheques, instruments, demands,
assignments, assurances or consents that the Debtor is obliged to sign, endorse
or execute and generally to use the name of the Debtor and to do all things as
may be necessary or incidental to the exercise of all or any of the powers
conferred on the Holder or the Receiver, as the case may be, pursuant to this
Security Agreement.



XII

LIABILITY OF HOLDER



12.l

The Holder shall not be responsible or liable for any debts contracted by it,
for damages to persons or property or for salaries or non-fulfillment of
contracts during any period when the Holder shall manage the Collateral upon
entry or manage the business of the Debtor, as herein provided, nor shall the
Holder be liable to account as mortgagee in possession or for anything except
actual receipts or be liable for any loss or realization or for any default or
omission for which a mortgagee in possession may be liable.



12.2

The Holder shall not be bound to do, observe or perform or to see to the
observance or performance by the Debtor of any obligations or covenants imposed
upon the Debtor nor shall the Holder, in the case of Securities, Instruments or
Chattel Paper, be obliged to reserve rights against other persons, nor shall the
Holder be obliged to keep any of the Collateral identifiable.



12.3

The Holder shall not be obliged to inquire into the right of any person
purporting to be entitled under the PPSA to information and materials from the
Holder by making a demand upon the Holder for such information and materials and
the Holder shall be entitled to comply with such demand and shall not be liable
for having complied with such demand notwithstanding that such person may in
fact not be entitled to make such demand.



12.4

The Debtor will indemnify the Holder and hold the Holder harmless from and
against any and all claims, costs, losses, demands, actions, causes of action,
lawsuits, damages, penalties, judgments and liabilities of whatsoever nature and
kind in connection with or arising out of this Security Agreement including,
without limiting the generality of the foregoing, in connection with or arising
out of any representation or warranty given by the Debtor, being untrue, the
breach of any term, condition, proviso, agreement or covenant to the Holder, or
the exercise of any of the rights and or remedies of the Holder, or any
transaction contemplated in this Security Agreement.



12.5

The Debtor hereby waives any applicable provision of law permitted to be waived
by it which imposes higher or greater obligations upon the Holder than provided
in this Security Agreement.



XIII

APPROPRIATION OF PAYMENTS AND OFFSET



13.l

Subject to any applicable provisions of the PPSA, any and all payments made in
respect of the Obligations from time to time and monies realized from any
security held therefor (including monies collected in accordance with or
realized on any enforcement of this Security Agreement) may be applied to such
part or parts of the Obligations as the Holder may see fit, and the Holder may
at all times and from time to time change any appropriation as the Holder may
see fit or, at the option of the Holder, such payments and monies may be held
unappropriated in a collateral account or released to the Debtor, all without
prejudice to the liability of the Debtor or to the rights of the Holder
hereunder.











--------------------------------------------------------------------------------

-10-










13.2

Without limiting any other right of the Holder, whenever any of the Obligations
is immediately due and payable or the Holder has the right to declare any of the
Obligations to be immediately due and payable (whether or not it has so
declared), the Holder may, in its sole discretion, set off against any of the
Obligations any and all monies then owed to the Debtor by the Holder in any
capacity, whether or not due and to do so even though any charge therefor is
made or entered on the Holder's records subsequent thereto, and the Holder shall
be deemed to have exercised such right to set off immediately at the time of
making its decision.



XIV

LIABILITY TO ADVANCE, ETC.



14.1

Except to the extent that the Holder:



14.1.1

by accepting bills of exchange drawn on it by the Debtor; or



14.1.2

by issuing letters of credit or letters of guarantee on the application of the
Debtor;

is required to advance monies on the maturity of such bills or pursuant to such
letters of credit or letters of guarantee, as the case may be, none of the
preparation, execution, perfection and registration of this Security Agreement
or the advance of any monies shall bind the Holder to make any advance or loan
or further advance or loan, or renew any note or extend any time for payment of
any indebtedness or liability of the Debtor to the Holder or extend any term for
performance or satisfaction of any obligation of the Debtor to the Holder.



14.2

Nothing herein contained shall in any way oblige the Holder to grant, continue,
renew, extend time for payment of or accept anything which constitutes or would
constitute Obligations or any of them.



XV

WAIVER



15.1

No delay or omission by the Holder in exercising any right or remedy hereunder
or with respect to any of the Obligations shall operate as a waiver thereof or
of any other right or remedy, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy.



15.2

The Holder may from time to time and at any time waive in whole or in part any
right, benefit or default under any section of this Security Agreement but any
such waiver of any right, benefit or default on any occasion shall be deemed not
to be a waiver of any such right, benefit or default thereafter, or of any other
right, benefit or default, as the case may be.






XVI

EXTENSIONS



16.1

The Holder may grant extensions of time and other indulgences, take and give up
security, accept compositions, compound, compromise, settle, grant releases and
discharges, refrain from perfecting or maintaining perfection of security, and
otherwise deal with the Debtor, Account Debtors of the Debtor, sureties and
others and with the Collateral and other security as the Holder may see fit
without prejudice to the liability of the Debtor or the Holder's right to hold
and realize on the security constituted by this Security Agreement.



XVII

ASSIGNMENT



17.1

The Holder may, without further notice to the Debtor, at any time mortgage,
charge, assign, transfer or grant a security interest in this  Security
Agreement and the security constituted hereby.



17.2

The Debtor covenants and agrees that the assignee, transferee or secured patty
of the Holder, as the case may be, shall have all of the Holder's rights and
remedies under this Security Agreement and the Debtor will not assert any
defence, counterclaim, right of set-off or otherwise any claim which it now has
or hereafter acquires against the Holder in any action conmenced by such
assignee, transferee or secured party, as the case may be, and will pay the














--------------------------------------------------------------------------------

-11-










Obligations to the assignee, transferee or secured party, as the case may be, as
the Obligations become due.



XIII

SATISFACTION AND DISCHARGE



18.1

Any partial payment or satisfaction of the Obligations, or any ceasing by the
Debtor to be indebted to the Holder, shall be deemed not to be redemption or
discharge of the security constituted by this Security Agreement.



18.2

The Debtor shall  be entitled to a release and discharge of the security
constituted by this Security Agreement upon full payment, performance and
satisfaction of all Obligations, or the securing of the Obligations to the
satisfaction of the Holder, and upon written request by the Debtor and payment
to the Holder of all costs, charges, expenses and legal fees and disbursements
(on a solicitor and his own client basis) incurred by the Holder in connection
with the Obligations and such release and discharge.



XIX

NO MERGER



19.1

This Security Agreement shall not operate so as to create any merger or
discharge of any of the Obligations, or any assignment, transfer, guarantee,
lien, contract, promissory note, bill of exchange or security in any form held
or which may hereafter be held by the Holder from the Debtor or from any other
person whomsoever.



19.2

The taking of a judgment with respect to any of the Obligations will not operate
as a merger of any of the terms, conditions, covenants, agreements or provisos
contained in this Security Agreement.



19.3

The release and discharge of the security constituted by this Security Agreement
by the Holder shall not operate as a release or discharge of any right of the
Holder to be indemnified and held harmless by the Debtor pursuant to section l
2.4 hereof or of any other right of the Holder against the Debtor arising under
this Security Agreement prior to such release and discharge.



XX

INTERPRETATION



20.1

In this Security Agreement:



20.1.1

the invalidity or unenforceability of the whole or any part of any section shall
not affect the validity or enforceability of any other section or the remainder
 of such section;



20.1.2

the headings have been inserted for reference only and shall not define, limit,
alter or enlarge the meaning of any provision of this Security Agreement; and



20.1.3

when the context so requires, the singular shall be read as if the plural were
expressed and the provisions hereof shall be read with all grammatical changes
necessary dependent upon the person referred to being a male, female, firm or
corporation.



XXI

NOTICE



21.1

Whenever either the Holder or the Debtor hereto is required or entitled to
notify or direct the other or to make a demand upon or request of the other
relating to the Collateral, this Security Agreement or the PPSA, such notice,
direction, demand or request shall be sufficiently given if given in writing and
delivered to the party for whom it is intended at the address of such party
herein or as changed pursuant hereto or if sent by prepaid registered mail
addressed to the party for whom it is intended at the address of such party
herein set forth or as changed pursuant hereto.



21.2

Either the Holder or the Debtor may notify the other in accordance herewith of
any change in its principal address to be used for the purposes hereof.














--------------------------------------------------------------------------------

-12-













XXII

VARIATION

22.1            Save for any schedules which may be added hereto pursuant to the
provisions hereof, no modification, variation or amendment of any provision of
this  Security Agreement shall be made except by written agreement, executed by
the parties hereto and no waiver of  any provision hereof shall be effective
unless in writing.



XXIII

ENUREMENT



23.l

This Security Agreement shall enure to the benefit of the Holder and its
successors and assigns and shall be binding upon the successors and permitted
assigns of the Debtor.



XXIV

COPY OF AGREEMENT AND FINANCING STATEMENT



24.1

The Debtor hereby:



24.1.1

acknowledges receiving a copy of this Security Agreement; and



24.1.2

waives all rights to receive from the Holder a copy of any financing statement,
financing change statement or verification statement filed at any time or from
time to time in respect of this Security Agreement.



XXV

GOVERNING LAW



25.l

This Security Agreement shall be governed by and constrned in accordance with
the laws of the State of California in effect from time to time.



25.3

For the purpose of legal proceedings this Security Agreement  shall be deemed to
have been made in the State of California and to be performed there and the
courts of the State of California shall have jurisdiction over all disputes
which may arise under this Security Agreement and the Debtor hereby irrevocably
and unconditionally submits to the non-exclusive jurisdiction of such courts,
provided always that nothing herein contained  shall prevent the Holder from
proceeding at its election against the Debtor in the courts of any other
province, counlly or jurisdiction.

IN WITNESS WHEREOF the Debtor has executed this Security Agreement as of the day
and year first above written.




BIOSHAFT WATER TECHNOLOGY, INC.




By: /s/     

Authorized Signatory




SIX CAPITAL LTD.

For and on behalf of

SIX CAPITAL LTD.

by: ORIENT INVESTMENTS LIMITED




/s/     

Authorized Signatory































--------------------------------------------------------------------------------













ENCUMBRANCE SCHEDULE










PRIOR ENCUMBRANCES:




NIL




















































































